DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Applicant claims a method of manufacturing a carbon fiber sheet molding compound as recited in claim 1.  The closest prior art, Yamauchi et al., JP2009-062648. Yamauchi discloses a method of manufacturing a chopped fiber bundle in which reinforcing fibers are substantially aligned in one direction wherein the fiber bundle is widened so that a ratio (W2/W1) of the width W1 of the fiber bundle before widening and the width W2 of the fiber bundle after widening is within the range of 1.1 to 20. Paragraph 0009 discloses that the chopped fiber that is widened has a sizing attached to the reinforcing fiber wherein the amount of the sizing is attached at 0.3 to 3 parts by weight with respect to 100 parts by weight of the reinforcing fiber.  Paragraph 0014 discloses that the chopped fiber is sprayed on a sheet-shaped [first resin] matrix resin and is sandwiched between other sheet-shaped matrix resins [second resin] wherein the chopped fiber bundle and the matrix resin are integrated into a sheet-shape.  Paragraph 0027 discloses that the fiber bundle is cut with a cutter to form a chopped fiber.  See also paragraph 0035.  Paragraph 0039 discloses that the reinforcing fiber can include carbon fiber.  


	In summary, claims 1-2, 4-6 and 8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786